Title: To James Madison from James Wilkinson, 6 November 1805
From: Wilkinson, James
To: Madison, James


          
            Sir,
            St Louis November 6th. 1805
          
          When I arrived in this Territory I found Rufus Easton Esqr occupying the Office of Attorney general, under the appointment of Governor Harrison, which was vacated by his acceptance of the Office of Territorial Judge.
          Particular reasons prevented my filling the vacancy, but on the 29th. Ulto. the day when the General Court commenced its first term, I appointed a District Attorney to attend the same, believing no exception would be taken to the appointment, since the Territory is divided into Districts; This Officer was however rejected by the Judges, on the grounds set forth in the report (of Mr. Donaldson) No. 1, herewith enclosed, and I the next day appointed him Attorney general, but have to regret that this measure of accommodation, did not meet the approbation of the Court, as will appear by the report No. 2. from the same Gentleman.
          Whilst I lament this incident, because of its unfavorable aspect, towards that Spirit of conciliation and harmony which I had flattered myself would mark the intercourses of the Territorial Officers, I must hope that my conduct may be justified by usage immemorial, by Pre ce dents innumerable, by the arrangements of my Predecessor, and by the first, fifth and ninth sections of the Act “further providing for the Government of the District of Louisiana.”
          It had been proposed to commence the first session of the Legislature on the 4th. Instant but the intervention of the Court prevented, and I shall now endeavor to postpone all legislative proceedings, until the heats and animosities which have occurred, between the Judges and the grand Jury have Subsided; indeed the high powers claimed by the Judges, and the extravagant doctrines held forth by them, would probably widen the breach they have made, and which I am desirous to close, was the legislature to be immediately convened; I shall however watch over the Public Interests, and will promote those of the community, with my best skill and Judgement.
          In my letter of the 29th. Ulto., I transmited you the depositions of David Fine and his wife and Lt. Hughes, respecting the conduct of Judge Easton; having previously furnished the Judge Copies of those Documents, and warned him in the presence of Governor Harrison of my intention—I since understand the Judge has attempted to extenuate his conduct in the case of Fine, buy endeavoring to prove the validity, of the concession purchased from Masterson, which renders it necessary for me to apprize you, that this concession was forfeited by the 14th. Article of the Spanish Regulations respecting the granting of lands, uttered on the 9th. of September 1797, by the then Governor General of the Province of Louisiana, Don Manuel Gayoso de Lemos, which sets forth that “the new Inhabitant to whom a concession of land shall have been granted, shall forfeit the same, if within one year he does not begin to settle it, and the same with him who by the third year shall not have cultivated six acres on every hundred” and by the 15th. Article of the same regulations it is also declared that “the Settler will not be permited to sell his lands unless he has raised three crops, the produce of the tenth part of his cultivated land.” It is also equally clear that this concession of Mastersons, was excluded by the settlement of Fine, under the Act of Congress of the 2nd. of March last, and I beg leave for illustration of this transaction, to refer you to the Deposition of Masterson, which will be found under cover.
          I trespass on your attention the Copy of a Notification which has caused me great trouble, and drawn on me much obloquy, and I have no doubt, the Proclamation I have this day issued of which you have also a Copy enclosed, will draw on me a load of unmerited opprobrium, yet I feel myself justified in both cases, by a sense of duty to the Public and to Individuals—But I do sincerely regret that the conduct and declared opinion of the Judges, should have rendered the last Act necessary, for I have been taught by experience, that if license was given to all persons without qualification or responsibility, to return Plats of Survey to the Recorders Office, a door would be opened to excessive frauds, and endless confusion would ensue.
          This letter will be handed to you by Mr Parke the Representative to Congress from the Indiana Territory, who is well acquainted with this Territory, its Population and trading Characters. With perfect respect I am Sir your Obedt Servt
          
            Ja: Wilkinson
          
        